MEMORANDUM **
California state prisoner Willie Weaver appeals pro se the district court’s order denying his application to file his 42 U.S.C. § 1983 action without prepayment of the full filing fee. We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s decision for abuse of discretion, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990) and we affirm.
The district court did not abuse its discretion by denying Weaver’s application to proceed informa pawperis, as Weaver did not submit any of the statutorily required documents. See 28 U.S.C. § 1915(a)(2).
Weaver’s motion for appointment of counsel is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.